983 F.2d 1068
142 L.R.R.M. (BNA) 2704
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.W.S. SMITH ELECTRIC, INC., Respondent.
No. 92-6543.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1993.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING AN ORDER OF THE NATIONAL

LABOR RELATIONS BOARD

2
This Court having on June 9, 1989, entered its judgment enforcing in full the amounts due under the Order of the National Labor Relations Board, the Board, on September 21, 1992, issued its Order fixing the amounts due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amounts due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, W.S. Smith Electric, Inc., Novi, Michigan, its officers, agents, successors, and assigns, shall make whole the fringe benefit funds and the Union by paying to the appropriate funds and the Union the amounts listed below, with interest to be computed in the manner prescribed in  New Horizons for the Retarded, 283 N.L.R.B. 1173 (1987), minus tax withholdings required by Federal and state laws:


4
Health and Welfare                  $496.80
Pension                              680.80
National Electrical Benefit Fund     137.02
Apprenticeship Fund
 (Bay City J.E.A.T.C.)                22.83
Union Dues                            91.34
TOTAL                             $1,428.79